(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por cuanto, este procedimiento de certiorari tiene por objeto la anulación de dos órdenes de aseguramiento de sentencia dictadas por la corte de distrito en 28 de septiembre y 13 de octubre de 1936, res-pectivamente, ordenando a la junta de elecciones que so pena de de-sacato por incumplimiento de la orden se abstuviera de eliminar ciertos electores de las listas electorales;
Por cuanto, pasadas ya las elecciones y existiendo apelaciones, no solamente de la sentencia así asegurada si que también de las dos órdenes dictadas para el aseguramiento de dicha sentencia, el presente recurso resulta puramente académico por haberse cumplido ya el único propósito de dichas órdenes;
Por tanto, se anula la orden expedida de acuerdo con la reso-lución dictada por el Juez Asociado de Turno en octubre 22, 1936, y se ordena la devolución de los autos elevados a virtud de tal man-damiento.
El Jaez Presidente Sr. del Toro no intervino.